Action to recover damages for personal injuries suffered by the driver of a bus, which was struck in the front by an oncoming truck, and *788after such collision, the right rear of the bus was in contact with the side of appellants’ trailer truck. Judgment, entered on the verdict of a jury in favor of plaintiff, reversed on the law and the facts and a new trial granted, with costs to abide the event. The verdict is against the weight of the credible evidence. Hagarty, Acting P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.